DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied on the national phase publication US 2016/0329512 A1 as the English translation of WIPO publication WO 2014/157619 A1 (herein referred to as “Nishide et al.”).

Specification
4.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

5.	The abstract of the disclosure is objected to because it is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
6.	Claims 1-20 are objected to because of the following informalities:  Claim 1, which the other claims are dependent upon, and Claims 2, 6, 11, 15, and 19 contain brackets (“[“ and “]”) and/or parenthesis (“(“ and “)“) which must be deleted (perhaps replaced by semicolons).  Furthermore, the claims contain multiple periods, which is not allowed.  Each claim must conclude with a single period.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide et al. (WO 2014/157619 A1) in view of Pelle et al. (J. Phys. Chem. C  2014, 118, page 1793).
	Nishide et al. discloses the following organic electroluminescent (EL) device (element) for the construction of displays ([0156]):

    PNG
    media_image1.png
    294
    376
    media_image1.png
    Greyscale

(Fig. 7) comprising substrate (1), anode (2), hole-injecting layer (3), hole-transporting layer (4), light-emitting layer (5), electron-transporting layer (6), electron-injecting layer 

    PNG
    media_image2.png
    275
    343
    media_image2.png
    Greyscale

(first organic compound) (page 5).  The light-emitting layer further contains a host material (which is not the light-emitting material) ([0128]); the host material includes the following ([0147]):

    PNG
    media_image3.png
    161
    286
    media_image3.png
    Greyscale

(third organic compound).  Nishide et al. discloses that the hole-transporting layer (single or plural layers) can comprise various materials including an arylamine derivative, preferably an aromatic tertiary amine compound ([0141]-[0142]).  However, Nishide et al. does not explicitly disclose the presence of a second organic compound according to Applicant’s general formula (1) or (2).
	Pelle et al. discloses the following compound:

    PNG
    media_image4.png
    111
    195
    media_image4.png
    Greyscale

(second organic compound) (Chart 1, page 1794) such that A1-2 = group having a sp2 carbon atom at a bonding site of Applicant’s general formula (1); A1-2 = Applicant’s formula (a) (with R3-6 = hydrogen or substituent (OH) and R1-2 = substituent (phenyl)).  Pelle et al. discloses its inventive compounds as hole-transporting material for an organic EL device (light-emitting diode) with features that are “considered to be advantageous for many optoelectronic applications” (pages 1793, 1797).  It would have been obvious to incorporate Sq-TAA-H as disclosed by Pelle et al. (see above) to the hole-transporting layer (4) of the organic EL device as disclosed by Nishide et al.   The motivation is provided by the disclosure of Pelle et al., which discloses the use of such triarylamine-based squaraines as viable hole-transporting materials in an identical field of invention that are taught to have advantageous properties.  
	It is also the position of the Office that the first, second, and third organic compounds as disclosed by the prior art above would inherently read on the energy and wavelength limitations as recited by the Applicant.  Evidence is provided by the fact that the first organic compound as disclosed by Nishide et al. is taught to be a delayed fluophor compound which is identical to the Applicant’s own preferred embodiment (see compound T-1 (page 7) of the present Specification publication), while the third organic compound as disclosed by Nishide et al. is identical to the Applicant’s own preferred embodiment (see page 26 of the present Specification publication).  Furthermore, notice that the second organic compound Sq-TAA-H as disclosed by Pelle et al. is fully 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY YANG/Primary Examiner, Art Unit 1786